ON APPLICATION FOR REHEARING
PER CURIAM.
In application for rehearing, appellant maintains that we erred in categorizing his demand for attorney’s fees and penalties under the Truth in Lending Act as an alternative demand. Appellant also maintains we erred in holding that the Truth in Lending Act is inapplicable herein and that appellant’s right to recover under the Federal Statute depended upon appellant’s prevailing upon the issue of alleged usury.
We acknowledge our error in characterizing appellant’s demand for attorney’s fees and penalties under the Federal Statute as an alternative demand. It was, as appellant states, a separate main demand.
We likewise acknowledge that the Truth in Lending Act is applicable herein in that appellant is not required to prevail upon the issue of alleged usury to come within the ambit of the Truth in Lending Act. We also find that, for the reasons stated in our original opinion, appellant is not entitled to recovery against appellee under the Truth in Lending Act because no violation of that statute has been shown in this instance.
Our original decree is affirmed and the application for rehearing denied.